DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5, 7 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (U.S. Patent Application 2003/0099386 A1) and further in view of Tomoji et al. (JP2011254861A; enclosed herein w/ translation and translation used for reference)
Claim 1:  Schneider teaches:
A medical image processing apparatus [to process with a computer] (Para 0038 & 0064) comprising 
processing circuitry [A computer system including software] (Claim 30) configured to:
acquire volume data (Figure 7, Element 720 & 730) indicating a state of a three-dimensional [3-D images] (Para 0016) region including a mass portion [aneurysm, blockage or a nodule] (Para 0043) and a plurality of blood vessels (Figure 2, Element 255 & 260) derived from the mass portion (Figure 2, Element 280) in a subject
specify a region corresponding to the mass portion (Figure 2, Element 280) and the blood vessels (Figure 2, Element 255 & 260) in the volume data as a region of interest [indicate a region of a greater than expected radius, or a "bulge"
identify the mass portion [to identify areas of possible blockage, possible aneurysm locations] (Para 0064) and each of the blood vessels [trace or outlines of the blood vessels] (Para 0064) in the region of interest [possible to identify ROIs that may otherwise be overlooked] (Para 0064) and
assign a different display mode [possible areas of concern can be highlighted] to at least one of the mass portion and the blood vessels (Para 0064).
identify a mass region representing the mass portion and a blood vessel region (Figure 2) corresponding to the blood vessels based on a process of region growing for extending a region from a position [once a seed voxel is identified, adjacent voxels are added to the seed volume if such adjacent voxels satisfy a predetermined condition] corresponding to a part of the mass portion in the volume data by appending to the part a region which is similar to the part [with adjoining voxels analyzed to determine whether their physical attributes are within a prescribed range] (Figure 3; Para 0048-0060 and Claim 1)
Schneider fails to teach determining whether there is a branch in the blood vessel region and end the process when there is a branch.  
However, Tomoji teaches determining whether there is a branch in the blood vessel region [intersection point is identified] while iteratively extending the region [blood vessel region extracted by S 04 to determine the artery portion and the vein portion from the cerebral blood vessel region] (Para 0019) by performing a thinning process for each iteration of the extending the region by the region growing process (Para 0019) and end the process when there is a branch in the blood vessel region (Figure 4, 5 & 8) in order to accurately recognize the position and number of arteries with an inflow port and veins with outflow port (Para 0004-0005).
Examiner’s Note:  Based on the Specification of the Applicant, the claim term, thinning process, is interpreted as a process to determining a branch (Para 009 of the PGPUB of the Applicant).  If there is no branch, the Examiner understands the process of the mass region is thinning and if there is a branch the process of the region is growing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schneier to include the method as taught by Tomoji in order to accurately recognize the position and number of arteries with an inflow port and veins with outflow port (Para 0004-0005).
Claim 5:  Schneider teaches wherein the processing circuitry is further configured to:
generate a two-dimensional image including the mass portion and the blood vessels based on the volume data [composed of pixels from the 2-D images] [In 2-D digital images, or slice sections, the discrete array locations are termed pixels] (Para 0016)
Examiner’s note: 3D images are made from 2D images and 2D images can be generated from slices of 3D image data.
receive a designated point for the mass portion in the two-dimensional image [A voxel located at the center 420 will have a value associated with it that is equal to the radius, R, of the vessel at that location. The array 400 is referred to as the width-distance array] (Figure 2, Element 285; Para 0054 and 0057-0059) and
identify substantially a center point of the mass portion based on a positional relationship between the two-dimensional image and the volume data and a position of the designated point in the volume data [information from pixels containing nodule information can be combined with information relating to vessels] (Para 0053).
Claim 7:  Schneider teaches wherein the processing circuitry is further configured:
store a threshold [width_threshold] to identify a voxel corresponding to the mass portion or a blood vessel in the region growing (Para 0057)
obtain a value indicating a change in voxel value of neighboring voxels searched in the region growing [For such a ratio, non-vessel voxels have a value of zero. Within the vessels, the minimum, and most common, value is 1] (Para 0058) and
identify the voxel corresponding to the mass portion ["bulge"][nodules] (Para 0058-0059) or the blood vessel based on the threshold and the value indicating a change [Contiguous regions of voxels with ratios computed at step 350 of more than `1` can be segmented and analyzed with respect to various features to identify regions more likely to be nodules] (Para 0059).
Claim 13:  Schneider teaches wherein the processing circuitry is further configured to display the mass portion and the blood vessels in at least either one of different color and different transparency from other parts [background] as the different display mode [processed to highlight potentially cancerous nodules and other particles or objects] (Abstract and Para 0022, 0064 & 0071) [possible since pixels and/or voxels have been identified by a region-growing technique and can effectively be removed or ignored in further processing] (Para 0061) [edges are often more clearly defined and vessels and nodules are generally more readily apparent against the lung tissue and background] (Para 0045).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (U.S. Patent Application 2003/0099386 A1) and Tomoji et al. (JP2011254861A) further in view of O’Dell (U.S. Patent Application 2014/0355858 A1).
Claim 18:  Schneider teaches processing circuitry [A computer system including software] (Claim 30).
Schneider fails to teach determining whether there is a branch in the blood vessel region.  However, Tomoji teaches determining whether there is a branch in the blood vessel region (Para 0019 and Figure 4, 5 & 8) in order to accurately recognize the position and number of arteries with an inflow port and veins with outflow port (Para 0004-0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schneier to include the method as taught by Tomoji in order to accurately recognize the position and number of arteries with an inflow port and veins with outflow port (Para 0004-0005).
Schneider and Tomoji fail to teach identifying the centerline of the blood vessel.  However, O’Dell teaches to identify a voxel in an image of a blood vessel (Figure 2, Element 204) subjected to the thinning process [identification of the presence of bifurcating branches] (Para 0037) as a center line of the blood vessel [centerline points defining each point in the first branch of the vascular tree] (Para 0038) and determine whether there is a branch in the blood vessel by determining that there is a branch in the center line of the blood vessel [adding center line points of each branch traversed in the 3-Dimensional medical imaging data…until a bifurcation point is identified] (Para 0038) in order to construct and validate a vascular tree structure (Para 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schneier and Tomoji to include the method as taught by O’Dell in order to construct and validate a vascular tree structure (Para 0040).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 7, 13 & 18 have been considered but are moot because the arguments do not apply to the manner in which the references are being used in the current rejection.  However, any pertinent arguments will be addressed.  The Applicant submits arguments that Schneider and Tomoji fail to teach the thinning process.  The Applicant went into detail regarding how Schneider fails to teach the thinning process.  However, the Examiner notes that the Applicant did not go into detail with arguments with Tomoji regarding the thinning process.  The Examiner also notes that the Applicant did not go into detail within the Remarks as to what the term, thinning process, encompasses.  The Examiner as a result in the rejection above applies the broadest most reasonable interpretation of the claim term, thinning process, which was described in the rejection above.  The arguments are unconvincing.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HB/Examiner, Art Unit 3793          

/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793